Title: To James Madison from Martin Van Buren, 9 March 1815
From: Van Buren, Martin
To: Madison, James


                    
                        Sir,
                        Albany March 9. 1815.
                    
                    Mr Sanford has recommended to you Roger Skinner Esqr. to supply the vacancy in the office of District Attorney for the State of Newyork produced by his (Mr Sa[n]fords) Appointment to the Senate of the United States. I take the liberty of uniting with him in the recommendation of Mr Skinner and to exp[r]ess my Solicitude for his appointment.
                    He is in every respect qualifyed to discharge the duties of the Office and would I am persuaded be more acceptable to the people of this State than either of the Candidates reports Speak of.
                    I am aware that reccommendations have gone from this State in favour of an other Gentleman entitled to the highest respect—they were however obtained the instant we had decided the question of Senator & before Mr Skinners wishes were known. Mr. Skinner had a very respectable support for Senator without his knowledge or assent, & had his name been brought forward early I would have been as willing to have supported him as Mr Sanford—he enjoys in a very great degree the Confidence of the Republican citizens of this State.
                    Not having the honor of a personal acquaintance with you—I feel much embarrassment in communicat[i]ng my opinion & feeli[n]gs as freely as the Subject requir[e]s—the character of the business will form I trust furnish my apology. With the highest respect & Consideration your obeident & hble. Servt.
                